Exhibit 10.4(b)
EXECUTION VERSION
INCREMENTAL TERM LOAN COMMITMENT AND AMENDMENT AGREEMENT
Endeavour International Corporation
1001 Fannin, Suite 1600
Houston, Texas 77002
Attention: Mr. J. Michael Kirksey
                 Executive Vice President and
                 Chief Financial Officer
Endeavour Energy UK Limited
c/o Endeavour International Corporation
1001 Fannin, Suite 1600
Houston, Texas 77002
Attention: Mr. J. Michael Kirksey
                 Executive Vice President and
                 Chief Financial Officer

Re:     Incremental Term Loan Commitments

Ladies and Gentlemen:
     Reference is hereby made to the Credit Agreement, dated as of August 16,
2010, among Endeavour International Corporation (“Holdings”), Endeavour Energy
UK Limited (the “Borrower”), the lenders from time to time party thereto (each,
a “Lender” and, collectively, the “Lenders”), and the Administrative Agent (as
amended, modified or supplemented from time to time, the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this letter agreement
(this “Agreement”) shall have the meanings set forth in the Credit Agreement.
     Each Lender party to this letter agreement (each, an “Incremental Term Loan
Lender”) hereby severally agrees to provide the Incremental Term Loan Commitment
set forth opposite its name on Annex I attached hereto (for each such
Incremental Term Loan Lender, its “Incremental Term Loan Commitment”). Each
Incremental Term Loan Commitment provided pursuant to this Agreement shall be
subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Section 2.10 thereof. The parties to this
Agreement agree that this Agreement constitutes an Incremental Amendment
pursuant to and in accordance with Section 2.10 of the Credit Agreement.
     Each Incremental Term Loan Lender, Holdings, the Borrower (the “Incremental
Term Loan Borrower”) and the Administrative Agent acknowledge and agree that the
Incremental Term Loan Commitments provided pursuant to this Agreement shall
constitute Incremental Term Loan Commitments specified in Annex I attached
hereto and, upon the incurrence of Incremental Term Loans pursuant to such
Incremental Term Loan Commitments, shall constitute Term Loans for all purposes
of the Credit Agreement and the other applicable Credit Documents. Each
Incremental Term Loan Lender, Holdings, the Incremental Term Loan Borrower and
the Administrative Agent further agree that, with respect to the Incremental
Term

 



--------------------------------------------------------------------------------



 



Loan Commitment provided by each Incremental Term Loan Lender pursuant to this
Agreement, such Incremental Term Loan Lender shall receive from Holdings and/or
the Incremental Term Loan Borrower such upfront fees, unutilized commitment fees
and/or other fees, if any, as may be separately agreed to in writing with
Holdings and/or the Incremental Term Loan Borrower and acknowledged by the
Administrative Agent, all of which fees shall be due and payable to such
Incremental Term Loan Lender on the terms and conditions set forth in each such
separate agreement.
     Furthermore, each of the parties to this Agreement hereby agree to the
terms and conditions set forth on Annex I hereto in respect of each Incremental
Term Loan Commitment provided pursuant to this Agreement.
     Pursuant to Section 2.10 of the Credit Agreement, Holdings, the Borrower
and the Administrative Agent hereby amend the Credit Agreement as set out in
Annex II to this Agreement.
     Holdings and the Borrower hereby confirm and represent that (i) no Default
or Event of Default has occurred and is continuing or would immediately result
from the incurrence of Incremental Term Loans on the Agreement Effective Date
(as defined below), (ii) on the Agreement Effective Date, all representation and
warranties contained in the Credit Agreement and in all other Credit Documents
are true and correct in all material respects with the same effect as though
such representations had been made on such date (it being understood and agreed
that any representation and warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only on such specified date), and (iii) Holdings is in compliance with the
covenants set forth in Sections 8.08 through 8.10 of the Credit Agreement on a
Pro Forma Basis for the Test Period ending on September 30, 2010, as more
specifically demonstrated by the calculations set forth on Annex III hereto;
provided that each Incremental Term Loan Lender and the Administrative Agent
acknowledge and agree that in making such calculations, Holdings has used
financial information for its fiscal quarter ending on September 30, 2010 that
has not, as of the date hereof, been finalized and approved by Holdings’
auditors, and as a result, such information is subject to adjustment.
     Each Incremental Term Loan Lender party to this Agreement (i) confirms that
it has received a copy of the Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and to become a Lender
under the Credit Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Credit Documents, (iii) acknowledges and agrees that no
fiduciary or advisory relationship between the Administrative Agent and any
Incremental Term Loan Lender is intended to be or has been created in respect of
any of the transactions contemplated by this Agreement, (iv) acknowledges and
agrees that the Administrative Agent, on the one hand, and each Incremental Term
Loan Lender on the other hand, have an arms-length business relationship that
does not directly or indirectly give rise to, and no Incremental Term Loan
Lender relies on, any fiduciary duty on the Administrative Agent’s part, (v)
acknowledges and agrees that each Incremental

2



--------------------------------------------------------------------------------



 



Term Loan Lender is capable of evaluating and understanding, and each such
Incremental Term Loan Lender understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement, (vi) acknowledges
and agrees that the Administrative Agent or any of its Affiliates may have
received fees or other compensation from Holdings or any of its Affiliates in
connection with this Agreement which may or may not be publicly disclosed and
such fees or compensation do not affect any Incremental Term Loan Lender’s
independent credit decision to enter into the transactions contemplated by this
Agreement, (vii) acknowledges and agrees that notwithstanding that no fiduciary
or similar relationship exists between the Administrative Agent and any
Incremental Term Loan Lender, each such Incremental Term Loan Lender hereby
waives, to the fullest extent permitted by law, any claims it may have against
the Administrative Agent or its Affiliates for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Administrative Agent and
its Affiliates shall have no liability (whether direct or indirect) to any
Incremental Term Loan Lender in respect of such a fiduciary duty claim or to any
Person asserting a fiduciary duty claim on behalf of or in right of any
Incremental Term Loan Lender, including any such Incremental Term Loan Lender’s
stockholders, employees or creditors, (viii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement, the other
Credit Documents as are delegated to the Administrative Agent and the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, and (ix) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender.
     Upon the date of (i) the execution of a counterpart of this Agreement by
each Incremental Term Loan Lender, the Administrative Agent, Holdings, the
Incremental Term Loan Borrower and each Guarantor, (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
facsimile or other electronic transmission) hereof, (iii) the payment of any
fees then due and payable in connection herewith and (iv) the satisfaction of
any other conditions precedent set forth in Section 6 of Annex I hereto (such
date, the “Agreement Effective Date”), each Incremental Term Loan Lender party
hereto (a) shall be obligated to make the Incremental Term Loans provided to be
made by it as provided in this Agreement on the terms, and subject to the
conditions, set forth in the Credit Agreement and in this Agreement and (b) to
the extent provided in this Agreement, shall have the rights and obligations of
a Lender thereunder and under the other applicable Credit Documents.
     The Incremental Term Loan Borrower acknowledges and agrees that (i) it
shall be liable for all Obligations with respect to the Incremental Term Loan
Commitments provided hereby, including, without limitation, all Incremental Term
Loans made pursuant thereto and (ii) all such Obligations (including all such
Incremental Term Loans) shall be entitled to the benefits of the Security
Documents and each Guaranty.
     Each Guarantor acknowledges and agrees that all Obligations with respect to
the Incremental Term Loan Commitments provided hereby and all Incremental Term
Loans made pursuant thereto shall (i) be fully guaranteed pursuant to their
respective Guaranties as, and to the extent, provided therein and in the Credit
Agreement and (ii) be entitled to the benefits of their respective Security
Documents as, and to the extent, provided therein and in the Credit Agreement.

3



--------------------------------------------------------------------------------



 



     You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on October 21, 2010. If you do not so accept this Agreement by such
time, our Incremental Term Loan Commitments set forth in this Agreement shall be
deemed canceled.
     After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by
facsimile or other electronic transmission) by the parties hereto, this
Agreement may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Credit Documents
pursuant to Section 13.12 of the Credit Agreement.
*****

4



--------------------------------------------------------------------------------



 



     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            Very truly yours,

CYRUS OPPORTUNITIES FUND II, L.P.
      By:   CYRUS CAPITAL PARTNERS L.P., as Investment Manager             By:  
/s/ Brennan McCaw         Name:   Brennan McCaw        Title:   Chief Financial
Officer        CYRUS EUROPE FUND, L.P.
      By:   CYRUS CAPITAL PARTNERS L.P., as Investment Manager             By:  
/s/ Brennan McCaw         Name:   Brennan McCaw        Title:   Chief Financial
Officer        CRESCENT 1, L.P.
      By:   CYRUS CAPITAL PARTNERS L.P., as Investment Manager             By:  
/s/ Brennan McCaw         Name:   Brennan McCaw        Title:   Chief Financial
Officer        CYR FUND, L.P.
      By:   CYRUS CAPITAL PARTNERS L.P., as Investment Manager             By:  
/s/ Brennan McCaw         Name:   Brennan McCaw        Title:   Chief Financial
Officer   

5



--------------------------------------------------------------------------------



 



Agreed and Accepted
this 21st day of October, 2010:

          ENDEAVOUR INTERNATIONAL CORPORATION
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer        ENDEAVOUR
ENERGY UK LIMITED
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer     

6



--------------------------------------------------------------------------------



 



Agreed and Accepted
this ___ day of October, 2010:

          CYAN PARTNERS, LP,
as Administrative Agent
      By:   /s/ Jonathan Tunis         Name:   Jonathan Tunis        Title:  
Authorized Signatory     

7



--------------------------------------------------------------------------------



 



     Each Guarantor acknowledges and agrees to each the foregoing provisions of
this Agreement and to the incurrence of the Incremental Term Loans to be made
pursuant thereto.

          ENDEAVOUR INTERNATIONAL CORPORATION, as a Guarantor
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer        ENDEAVOUR
ENERGY NORTH SEA LLC, as a Guarantor
      By:   /s/ Cathy Stubbs         Name:   Cathy Stubbs        Title:   Senior
Vice President — Finance        ENDEAVOUR ENERGY NORTH SEA, L.P., as a Guarantor
      By:   /s/ Cathy Stubbs         Name:   Cathy Stubbs        Title:   Senior
Vice President — Finance        ENDEAVOUR OPERATING CORPORATION, as a Guarantor
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer     

8



--------------------------------------------------------------------------------



 



          ENDEAVOUR INTERNATIONAL HOLDING B.V., as a Guarantor
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer        ENDEAVOUR
ENERGY NETHERLANDS B.V., as a Guarantor
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer        ENDEAVOUR
ENERGY NEW VENTURES INC., as a Guarantor
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer        END
MANAGEMENT COMPANY, as a Guarantor
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer       

9



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR
INCREMENTAL TERM LOAN COMMITMENT
Dated as of October 22, 2010

1.   Name of Incremental Term Loan Borrower: Endeavour Energy UK Limited   2.  
Incremental Term Loan Commitment Amounts (as of the Agreement Effective Date):

              Amount of Incremental Term Loan Names of Incremental Term Loan
Lender(s)   Commitment
 
       
Cyrus Opportunities Fund II, L.P.
  $ 1,843,000  
 
       
Cyrus Europe Fund, L.P.
  $ 97,000  
 
       
Crescent 1, L.P.
  $ 3,209,000  
 
       
CYR Fund, L.P.
  $ 4,851,000  
 
       
Total:
  $ 10,000,000  

3.   Incremental Term Loan Borrowing Date: October 22, 2010   4.   Dates for,
and amounts of, Scheduled Incremental Term Loan Repayments:

          Fiscal Quarter Ending   Amount
 
       
December 31, 2010
  $ 25,000  
March 31, 2011
  $ 25,000  
June 30, 2011
  $ 25,000  
September 30, 2011
  $ 25,000  
December 31, 2011
  $ 25,000  
March 31, 2012
  $ 25,000  
June 30, 2012
  $ 25,000  
September 30, 2012
  $ 25,000  
December 31, 2012
  $ 25,000  
March 31, 2013
  $ 25,000  
June 30, 2013
  $ 25,000  
Maturity Date
  $9,725,000 (plus amounts attributable to PIK Interest added to outstanding
principal of the Incremental Term Loans pursuant to the Credit Agreement)

10



--------------------------------------------------------------------------------



 



5.   The proceeds of the Incremental Term Loans to be provided hereunder are to
be used for general corporate purposes as provided for in Section 6.08 of the
Credit Agreement.   6.   Other Conditions Precedent:

  (a)   Notice of request by the Incremental Term Loan Borrower for one or more
Incremental Term Loans.

7.   Notice Office: c/o Cyan Partners, LP, 399 Park Avenue, 39th Floor, New
York, New York, 10022, Attention: Divya Gopal, Telephone No.: (212) 380-5864,
Telecopier No.: (212) 380-5871 or such other office or person as the
Administrative Agent may designate in writing in accordance with the terms of
the Credit Agreement.   8.   Payment Office: c/o Cyan Partners, LP, 399 Park
Avenue, 39th Floor, New York, New York, 10022, or such other office as the
Administrative Agent may designate in writing in accordance with the terms of
the Credit Agreement.

11



--------------------------------------------------------------------------------



 



ANNEX II
INCREMENTAL AMENDMENTS

1.   The definition of “Borrowing” in appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “or, in the case of
Incremental Term Loans, from the Lenders and/or Additional Lenders, as
applicable, pursuant to an Incremental Amendment” immediately following the text
“on the Funding Date” in such definition.   2.   The definition of “Credit
Documents” appearing in Section 1.01 of the Credit Agreement is hereby amended
by inserting the text “each Incremental Amendment,” immediately following the
text “each Note,” in such definition.   3.   The definition of “Lender”
appearing in Section 1.01 of the Credit Agreement is hereby amended by inserting
the text “ or an “Additional Lender” pursuant to an Incremental Amendment in
accordance with Section 2.10” immediately following the text “or 11.04(b)” in
such definition.   4.   Section 2.01 of the Credit Agreement is hereby amended
by deleting the text “Total Commitment (immediately prior to the incurrence of
Term Loans on the Funding Date) Term Loans incurred by the Borrower on the
Funding Date plus” and inserting in lieu thereof the text “Term Loans incurred
by the Borrower (x) on the Funding Date and (y) pursuant to any Incremental
Amendment (if any) plus, in each case,”.   5.   Section 2.03 of the Credit
Agreement is hereby amended by deleting the comma immediately following the text
“Notice of Borrowing” appearing in the first sentence of such section and
inserting in lieu thereof the text “or in an Incremental Amendment, as the case
may be,”.   6.   The table appearing in Section 4.02(a) of the Credit Agreement
is hereby amended and restated by deleting such table and replacing it with the
table set forth below to reflect the Scheduled Incremental Term Loan Repayments
set out in paragraph 4 of Annex I to the Agreement to which this Annex II is
attached.

          Fiscal Quarter Ending   Amount
 
       
December 31, 2010
  $ 400,000  
March 31, 2011
  $ 400,000  
June 30, 2011
  $ 400,000  
September 30, 2011
  $ 400,000  
December 31, 2011
  $ 400,000  
March 31, 2012
  $ 400,000  
June 30, 2012
  $ 400,000  
September 30, 2012
  $ 400,000  
December 31, 2012
  $ 400,000  
March 31, 2013
  $ 400,000  
June 30, 2013
  $ 400,000  
Maturity Date
  $155,600,000 (plus amounts

12



--------------------------------------------------------------------------------



 



         
 
       

  attributable to PIK Interest
added to outstanding principal
of the Incremental Term
Loans pursuant to the Credit
Agreement)

13



--------------------------------------------------------------------------------



 



ANNEX III
FINANCIAL COVENANT CALCULATIONS
8.08 Maximum Total Leverage Ratio
(in million USD)

         
Ratio of Consolidated Net Indebtedness to Consolidated EBITDAX
       
 
       
Consolidated Net Indebtedness
       
Consolidated Indebtedness:
       
Letters of Credit & Guarantees
    32.2  
Pro Forma Term Loan
    160.0  
Subordinated Notes
    50.9  
Convertible Notes
    81.3  
Convertible Bond
    54.3  
Contingent Obligations
    0.0  
Off-Balance Sheet Liabilities
    0.0  
 
       
Subtotal
    378.6  
Less:
       
Pro Forma 30 Day Average Daily Unrestricted Cash
    65.5  
 
       
Consolidated Net Indebtedness
    313.1  
 
       
Consolidated EBITDAX in Test Period
    50.3  
 
       
Total Leverage Ratio
    6.2  

14



--------------------------------------------------------------------------------



 



8.09 Minimum EBITDAX
(in thousands USD)

                                              Quarter                   Quarter
  Four Consecutive     Ended   Quarter           Ended   Quarters Ended    
December   Ended March   Quarter Ended   September   September 30,     31, 2009
  31, 2010   June 30, 2010   30, 2010   2010
Consolidated Net Income:
                                       
Net income (loss)
                    605       (13,579 )        
Less:
                                       
(i) Net income (loss) minority interest
                    —       —          
(ii) Net income (loss) of subsidiary accrued prior to ownership
                    —       —          
(iii) Net income (loss) of subsidiary disallowed
                    —       —          
 
                                       
Consolidated Net Income
                    605       (13,579 )        
 
                                       
Consolidated EBITDAX:
                                       
Consolidated Net Income
                    605       (13,579 )        
Less:
                                       
(a) Extraordinary gain (loss)
                    —       —          
(b) Non-cash income (expense)
                                       
Non-cash G&A
                    (1,584 )     (1,501 )        
Unrealized gain (loss) on derivatives
                    6,108       4,555          
Foreign currency gain (loss)
                    607       (2,336 )        
Extraordinary expense — transaction costs
                    —       —          
Inventory valuation adjustment
                    (35 )     (438 )        
Inventory impairment
                    —       —          
(c) Gain (loss) from sale of assets
                    —       —          
(d) Interest income
                    18       7          
 
                                       
 
                                       
Subtotal — Deductions
                    5,114       287          
 
                                       
Plus:
                                       
(i) Interest expense, deferred finance costs amortiz
                    5,623       10,474          
(ii) Tax expense (benefit)
                    5,084       (2,001 )        
(iii) DD&A
                    7,912       7,697          
(iv) Transaction fees of $160mm deal, not previously added
                    —       10,201          
(v) G&G
                    —       —          
(vi) Impairment of oil & gas properties
                    —       —          
(vii) Goodwill amortization or impairment
                    —       —          
 
                                       
 
                                       
Subtotal — Additions
                    18,619       26,370          
 
                                       
 
                                       
Consolidated EBITDAX (4Q09 & 1Q10 per credit agreement)
    18,140       9,720       14,110       12,505       54,474  

15



--------------------------------------------------------------------------------



 



8.10 Minimum Asset Coverage Ratios
(in million USD)

         
(a) Reserve Coverage Ratio
       
Ratio of PV-10 Value + Probable Reserve Value to Consolidated Net Secured
Indebtedness
       
 
       
PV-10 Value of Proved Reserves
    463.9  
Probable Reserve Value
    281.0  
 
       
Total Reserve Value
    744.9  
 
       
Consolidated Secured Indebtedness:
       
Term Loan
    160.0  
Letters of Credit & Guarantees
    32.2  
Hedging Obligations
    —  
Off-Balance Sheet Liabilities
    —  
Contingent Obligations
    —  
 
       
Subtotal
    192.2  
 
       
Pro Forma 30 Day Average Daily Unrestricted Cash
    65.5  
 
       
Consolidated Net Secured Indebtedness
    126.7  
 
       
Reserve Coverage Ratio
    5.9  
 
       
(b) PDP Coverage Ratio
       
Ratio of PV-10 Value from PDP Production to Consolidated Net Secured
Indebtedness
       
 
       
PV-10 Value of PDP Reserves
    87.4  
 
       
Consolidated Net Secured Indebtedness
    126.7  
 
       
PDP Coverage Ratio
    0.7  

16